               Case 3:19-bk-03255-JAF       Doc 41     Filed 12/06/19     Page 1 of 2



                                        ORDERED.


         Dated: December 06, 2019




                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION
                                  www.flmb.uscourts.gov

In re:

ROBERT LEE SILVERMAN and                                  Case No.: 3:19-bk-03255-JAF
JOAN BABETTE SILVERMAN,
                                                          Chapter 13
            Debtors.
______________________________________/

                    ORDER APPROVING SETTLEMENT AGREEMENT

          THIS CASE came before the Court upon the Motion (the "Motion")1 (Doc. 36) of Aaron

R. Cohen, Chapter 7 Trustee, for entry of an Order approving the terms of the Settlement

Agreement by and among the Chapter 7 Trustee, the Debtors, Joan B. Silverman and Robert

Silverman. Based upon the Motion and the statements on the record at the hearing on December

4, 2019, it is

          ORDERED:

          1.     The Motion is GRANTED.

          2.     The Settlement Agreement is approved and is fully enforceable in all respects.




1
    Defined terms from the Motion are incorporated by reference herein.


50565127;1
              Case 3:19-bk-03255-JAF        Doc 41     Filed 12/06/19    Page 2 of 2



         3.     The Silvermans shall execute and deliver the Note and Mortgage to the Chapter 7

Trustee within five (5) business days of the entry of this Order.

         4.     The Note and Mortgage may be sold and assigned by the Chapter 7 Trustee.

         5.     Upon the Chapter 7 Trustee's receipt of the original, executed Note and Mortgage

from the Silvermans, the Chapter 7 Trustee shall record a release of the Notice of Interest in the

Public Records of Marion County, Florida.

         6.     Within twenty-one (21) days after entry of an order approving this Settlement

Agreement, the Chapter 7 Trustee shall withdraw his Motion from Relief from Automatic Stay

(Doc. 18) and the Debtors shall withdraw their Motion to Avoid Judicial Lien (Doc. 21) in the

Chapter 13 Bankruptcy Case.

         7.     The Settlement Payment shall be property of the Chapter 7 bankruptcy estate, free

and clear of all liens, claims, and encumbrances, and the Chapter 7 Trustee shall distribute the

Settlement Payment in accordance with the provisions of Section 726 of the Bankruptcy Code.

         8.     Thirty (30) days after entry of this Order, this Chapter 13 case shall be converted

to a Chapter 7 case and the Clerk of Court shall prepare and serve the appropriate notices to

creditors and the Debtors of such conversion.

Attorney Jacob A. Brown is directed to serve a copy of this order on interested parties who do
not receive service by CM/ECF and file a proof of service within three days of entry of this
order.




                                                  2
50565127;1
